In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 14‐3348 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

SALIOU MBAYE, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 11 CR 800 — Milton I. Shadur, Judge. 
                      ____________________ 

       ARGUED DECEMBER 7, 2015 — DECIDED JUNE 28, 2016 
                  ____________________ 
    
   Before FLAUM, WILLIAMS, and SYKES, Circuit Judges. 
    WILLIAMS,  Circuit Judge. Saliou Mbaye was  charged  with 
bank fraud and mail fraud. The government alleged that he 
and  three  co‐defendants  ran  a  mortgage‐fraud  scheme  that 
“earned” them $600,000. At trial, Mbaye testified and admit‐
ted  to  his  conduct  and  to  the  existence  of  a  scheme,  but 
claimed that he lacked the requisite guilty state of mind. He 
2                                                     No. 14‐3348 

said  that  he  was  duped  into  helping  out  his  co‐defendants, 
who  were  the  only  true  fraudsters.  The  jury  didn’t  believe 
him, so he was convicted.  
    Mbaye contends on appeal that the evidence of his guilty 
mind  was  legally  insufficient,  but  we  disagree.  The  adverse 
testimony of two of his co‐defendants, along with circumstan‐
tial  evidence  that  Mbaye  was  a  knowing  participant  in  the 
scheme, was enough to support his conviction. He also chal‐
lenges the sentencing judge’s finding that he obstructed jus‐
tice by lying under oath about material facts. But the judge’s 
finding  was  adequately  explained  and  is  supported  by  the 
record.  Finally,  Mbaye  argues  that  his  sentence  is  substan‐
tively unreasonable, but again we disagree. We affirm his con‐
viction and sentence. 
                      I. BACKGROUND 
    The government contended that Mbaye and his three co‐
defendants ran a mortgage‐fraud scheme. The general struc‐
ture  of  the  scheme  can  be  explained  by  example:  a  home‐
owner wants to sell her house for $250,000 but has difficulty 
selling at that price. A fraudster agrees to buy the house for 
$400,000 if the seller gives the extra $150,000 right back to the 
fraudster. The fraudster borrows the purchase money from a 
bank by lying—he convinces the bank both that the property 
is actually worth $400,000 and that he has the ability to pay 
back that amount. The bank has been defrauded. It was con‐
vinced by lies to hand out $400,000 and in return it received a 
security interest worth only $250,000 (or less, since the seller 
initially had trouble selling at that price). An additional wrin‐
kle: the fraudster doesn’t take out loans in his own name—he 
finds “straw” purchasers willing to let their names be used, 
for a small fee. 
 No. 14‐3348                                                    3 

   That  example  roughly  describes  the  transactions  in 
Mbaye’s  case.  The  exact  details  are  unnecessary  because 
Mbaye admits to all of his conduct and admits that the scheme 
was fraudulent. He contends only that his co‐defendants were 
the fraudsters and he was duped into helping them without 
knowing they were committing fraud. Because fraud requires 
a culpable state of mind, he argued at trial that he was inno‐
cent and he argues on appeal that the evidence of his guilt was 
insufficient. 
   The jury rejected his story and convicted him. At sentenc‐
ing, the judge found that Mbaye had obstructed justice by ly‐
ing about  material  facts. That finding increased  Mbaye’s  of‐
fense  level  and  accordingly  his  Guidelines‐recommended 
sentence. He argues on appeal that the judge’s finding was er‐
roneous and insufficiently explained. 
    With  the  obstruction‐of‐justice  enhancement,  the  Guide‐
lines  recommended  a  sentence  between  70  and  87  months. 
The judge imposed one of 35 months, which Mbaye argues is 
substantively unreasonable because it is too long. 
                        II. ANALYSIS 
   A. Evidence Sufficient to Convict 
    In analyzing Mbaye’s challenge to the sufficiency of the ev‐
idence, we view the evidence “in the light most favorable to 
the government” and we will “overturn the verdict only when 
the  record  contains  no  evidence,  regardless  of  how  it  is 
weighed, from which the jury could find guilt beyond a rea‐
sonable doubt.” United States v. Morales, 655 F.3d 608, 634 (7th 
Cir. 2011) (internal citation and quotation marks omitted). We 
4                                                             No. 14‐3348 

do not reweigh the evidence or second‐guess the jury’s credi‐
bility determinations. United States v. Williams, 553 F.3d 1073, 
1080 (7th Cir. 2009) (internal citation omitted).  
     The government contended that Mbaye’s role in the mort‐
gage‐fraud scheme was to launder the money. Mbaye created 
a shell company named Veracity Enterprises Corporation and 
opened a corporate bank account. Mbaye deposited the prof‐
its from the scheme into that account and then promptly paid 
that money out to himself and his co‐defendants, writing “ad‐
ministrative duties” on the memo line of the corporate checks. 
Mbaye, as “CEO” of Veracity, signed false documents used to 
obtain loans and close sales, and his  phone  number was  on 
some of those documents, suggesting he stood ready to verify 
the  false  information.  His  share  of  the  proceeds  was  more 
than $80,000. 
    Mbaye  admits  all  those  facts  but  says  he  didn’t  know 
anything untoward was afoot. He testified that he was merely 
helping a childhood friend. The friend was going through a 
divorce and didn’t want to put his money in the bank account 
he shared with his soon‐to‐be ex‐wife, so Mbaye handled the 
friend’s money as a favor, and the friend paid Mbaye $80,000 
as a “thank you”. The jury rejected this story. Mbaye says the 
evidence was insufficient to allow that. 
   We  have  described  an  appellant’s  challenge  to  the  suffi‐
ciency of the evidence as “a nearly insurmountable hurdle,” 
United  States  v.  Taylor,  637  F.3d  812,  815  (7th  Cir.  2011),  and 
Mbaye does not come close to clearing it. For starters, his story 
was  implausible,  which  the  jury  could  weigh  against  him. 
United  States  v.  Jocic,  207  F.3d  889,  893  (7th  Cir.  2000)  (if  the 
“defendant  decides  to  testify  and  deny  the  charges  against 
him  and  the  finder  of  fact  thinks  he  is  lying,  his  untruthful 
 No. 14‐3348                                                          5 

testimony becomes evidence of guilt to add to the other evi‐
dence”); United States v. Williams, 136 F.3d 1166, 1168 (7th Cir. 
1998) (rejecting sufficiency challenge in part because defend‐
ant’s testimony “reek[ed] of implausibility”).  
     The  government  presented  further  evidence  of  Mbaye’s 
guilt. For example, he didn’t report the $80,000 on his tax re‐
turns, and when he was interviewed by investigators, he lied. 
See  United  States  v.  Whiteagle,  759  F.3d  734,  757–58  (7th  Cir. 
2014) (false statements to law enforcement can be probative of 
guilt). Most incriminating of all, two of his co‐defendants tes‐
tified against him, saying he was a knowing participant in the 
scheme.  Mbaye  says  those  witnesses  were  biased  because 
they testified in exchange for the government’s agreement to 
recommend they receive lenient sentences. But that’s an argu‐
ment for the jury, not this court. United States v. Harris, 791 F.3d 
772, 779 (7th Cir. 2015); United States v. Bailey, 510 F.3d 726, 734 
(7th Cir. 2007). Indeed, the argument was made to the jury and 
the  jury  rejected  it,  as  it  was  entitled  to  do.  The  evidence—
including the co‐defendants’ testimony, the circumstantial ev‐
idence,  and  Mbaye’s  implausible  story—sufficiently  sup‐
ported the jury’s verdict. 
    B. No Error in Finding Mbaye Obstructed Justice 
    Mbaye argues that the sentencing judge erred by applying 
U.S.S.G. § 3C1.1, which adds two points to the offense level if 
“the defendant willfully obstructed or impeded, or attempted 
to obstruct or impede, the administration of justice with re‐
spect to the … prosecution … of the instant offense of convic‐
tion.”  We  review  de  novo  the  adequacy  of  the  sentencing 
judge’s factual findings. United States v. Chychula, 757 F.3d 615, 
619 (7th Cir. 2014). We review the correctness of those findings 
for clear error and the determination that the facts support the 
6                                                        No. 14‐3348 

enhancement de novo. United States v. Pellmann, 668 F.3d 918, 
926 (7th Cir. 2012). 
     The  enhancement  applies  if  a  defendant  takes  the  stand 
and “gives false testimony concerning a material matter with 
the willful intent to provide false testimony, rather than as a 
result of confusion, mistake, or faulty memory.” United States 
v. Dunnigan, 507 U.S. 87, 94 (1993). Because “inaccurate testi‐
mony  …  may  result  from  confusion,  mistake,  or  faulty 
memory,  …  not  all  inaccurate  testimony”  warrants  the  en‐
hancement. U.S.S.G. § 3C1.1, App. Note 2. So when a defend‐
ant  objects  to  the  enhancement,  the  “district  court  must  re‐
view the evidence and make independent findings necessary 
to establish” perjury. Dunnigan, 507 U.S. at 95. “[T]he district 
court should make a finding as to all the factual predicates nec‐
essary  for  a  finding  of  perjury:  false  testimony,  materiality, 
and willful intent,” but explicit findings on each element “are 
not necessary if the court makes a finding that encompasses all 
of the factual predicates ….” Chychula, 757 F.3d at 619 (empha‐
sis  added)  (internal  citation  and  quotation  marks  omitted); 
Dunnigan, 507 U.S. at 95. 
    Mbaye argues that he did not commit perjury because he 
told the truth. We easily reject that argument because it asks 
us to reweigh the evidence and overturn both the judge’s and 
the  jury’s  credibility  determinations,  which  we  do  not  do. 
United States v. Taylor, 701 F.3d 1166, 1173 (7th Cir. 2012).  
    Mbaye next argues that the judge inadequately discussed 
whether the false testimony was willful. Not so. The judge ex‐
plicitly found that Mbaye lied—he didn’t testify inaccurately 
due to confusion, mistake, or faulty memory. See Chychula, 757 
F.3d at 620–61 (willfulness finding adequate if judge finds the 
defendant  “lied”);  United  States  v.  Johnson,  680  F.3d  966,  982 
 No. 14‐3348                                                        7 

(7th Cir. 2012) (same). The judge repeatedly stated that Mbaye 
“chose” to testify the way that he did, and doing so revealed 
“a  deep  character  flaw.”  The  judge  stated  that  Mbaye  “de‐
part[ed] sharply from the truth, depart[ed] so sharply that to 
characterize it as perjury would not be a mislabel.” The judge 
gave a specific example: Mbaye wrote “administrative duties” 
on the memo line of corporate checks used to pay himself and 
his co‐defendants. He testified that he did so to reflect his own 
“administrative” task of writing the check, as opposed to the 
more common (if not universal) use of a memo line—to say 
why the recipient is being paid. The judge found that story to 
be willfully false, calling it “nonsense.” There is no doubt that 
the judge found Mbaye’s testimony was willfully false, not a 
mistake. 
    A finding of willfulness makes sense in this case because 
there  is  no  reasonable  likelihood  that  Mbaye’s  far‐fetched 
story  was  the  result  of  “confusion,  mistake,  or  faulty 
memory.” Dunnigan, 507 U.S. at 94; see United States v. Ander‐
son, 580 F.3d 639, 648–49 (7th Cir. 2009) (affirming enhance‐
ment  where  the  defendant  “willfully  obstructed  justice  by 
falsely denying any knowledge of the criminal nature of the 
enterprise”). The judge made an explicit finding of willfulness 
and did not clearly err in doing so. 
    Strangely, Mbaye does not raise the third factual predicate 
of  perjury:  materiality.  That’s  strange  because  materiality  is 
the one predicate that the judge did not explicitly address. The 
judge’s error is harmless if the record would clearly have sup‐
ported a finding of materiality. Chychula, 757 F.3d at 621. “[A] 
matter is material if it concerns information that, if believed, 
would tend to influence or affect the issue under determina‐
tion.” United States v. Riney, 742 F.3d 785, 790 (7th Cir. 2014) 
8                                                           No. 14‐3348 

(quoting U.S.S.G. § 3C1.1, App. Note. 6). Mbaye has not made 
a  materiality  argument  and  in  any  event  his  testimony  was 
material. For example, the government argued that Veracity 
Enterprises  Corporation  had  no  operations,  so  the  fact  that 
Mbaye held himself out as the “CEO” and wrote “administra‐
tive duties” on the corporate checks showed that he was try‐
ing to disguise the source and nature of the payments. If the 
jury  believed  Mbaye’s  testimony—that  “administrative  du‐
ties” was not active concealment, but an accurate description 
of Mbaye’s act in writing the check—it would have weakened 
the  government’s  case.  In  sum,  we  find  no  reversible  error 
concerning the obstruction‐of‐justice enhancement. 
     C. No Error in Mbaye’s Sentence 
    Mbaye’s  final  challenge  is  to  his  sentence.  “We  review  a 
district court’s choice of sentence in two steps. First, we assess 
de novo whether the court followed proper procedures. If the 
decision below is procedurally sound, then  we ask whether 
the  resulting  sentence  is  substantively  reasonable.”  United 
States v. Warner, 792 F.3d 847, 855 (7th Cir. 2015) (internal cita‐
tions  omitted);  see  also  United  States  v.  Gall,  552  U.S.  38,  51 
(2008). In reviewing for substantive reasonableness, we apply 
“a deferential abuse of discretion standard.” Warner, 792 F.3d 
at 856. “A below‐guidelines sentence, like a within‐guidelines 
one, is presumed reasonable against a defendant’s challenge 
that it is too high.” United States v. Poetz, 582 F.3d 835, 837 (7th 
Cir. 2009). 
   Mbaye  argues  that  his  sentence  should  have  been  lower 
because,  though  he  was  convicted  of  both  mail  fraud  and 
bank fraud, the government could have chosen to prosecute 
him  only  for  mail  fraud,  in  which  case  no  mandatory  mini‐
mum would have applied. The argument is factually wrong 
 No. 14‐3348                                                         9 

and  legally  frivolous.  Factually,  no  minimum  applied  and 
there  is  no  indication  that  the  judge  thought  otherwise.  Le‐
gally,  a  defendant  has  no  right  to  be  charged  with  only  the 
least  serious  crime  that  fits  his  conduct.  A  defendant  who 
beats someone to death has no right to be charged with only 
simple  battery,  rather  than  homicide.  We  do  not  suggest 
Mbaye did anything that serious, but his argument is of the 
same form and is no less misguided. 
    Finally, Mbaye argues that his positive contributions to his 
community—which  the  record  reveals  were  substantial—
warranted a non‐custodial sentence. But the judge took those 
contributions into account and sentenced Mbaye to half of the 
low end of the Guidelines range. That sentence is presump‐
tively reasonable on appeal and Mbaye has not overcome the 
presumption. 
                       III. CONCLUSION 
   We AFFIRM Mbaye’s conviction and sentence.